DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOYAMA (US 2003/0174153) in view of IWABUCHI et al (US 2011/0292008).
Regarding claim 1, KOYAMA discloses a display device (abstract) comprising: a display panel 100 comprising scan lines, data lines, and pixels connected to the scan lines and the data lines (Figure 6); a scan driver 1108 configured to supply scan signals to the pixels through the scan lines (Figure 6); a data driver 1107 configured to supply data signals to the pixels through the data lines (Figure 6); and a timing controller 102 configured to control the scan driver and the data driver (Figure 6); wherein the timing controller is configured to: supply clock signals to the scan driver in every frame period of a first driving mode (paragraph 38-42); and stop supplying the clock signals in a remaining frame period of a second driving mode (paragraph 38-42; start and clock 
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KOYAMA further discloses wherein the scan driver is configured to supply the scan signals to the scan lines with a first frequency during the first driving mode and to supply the scan signals to the scan lines with a second frequency lower than the first frequency during the second driving mode (paragraph 41).
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KOYAMA further discloses wherein the scan driver is configured to supply the scan signals to the scan lines in every frame period of .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOYAMA (US 2003/0174153) in view of IWABUCHI et al (US 2011/0292008) and further in view of JEE (US 2008/0024480).
Regarding claim 19, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of KOYAMA and IWABUCHI does not expressly disclose wherein the power supply is configured to adjust at least one level of the first driving voltage and the second driving voltage such that a voltage difference between the first driving voltage and the second driving voltage during the second driving mode is smaller than a voltage difference between the first driving voltage and the second driving voltage during the first driving mode.  In a similar field of endeavor, JEE discloses wherein the power supply is configured to adjust at least one level of the first driving voltage and the second driving voltage such that a voltage difference between the first driving voltage and the second driving voltage during the second driving mode is smaller than a voltage difference between the first driving voltage and the second driving voltage during the first driving mode (abstract; paragraph 93).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of KOYAMA and IWABUCHI to include the teachings of JEE, since JEE states that such a modification would reduce power consumption of a display device.  Furthermore as both inventions are analogous, such a modification would provide driving based on techniques disclose by JEE. 
20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOYAMA (US 2003/0174153) in view of IWABUCHI et al (US 2011/0292008) and JEE (US 2008/0024480) and further in view of DI SANTO et al (US 5,247,290).
Regarding claim 20, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KOYAMA further discloses wherein the power supply configured to supply a first pixel voltage and a second pixel voltage to the pixels, wherein the pixels comprise a light emitting diode, wherein an anode of the light emitting diode is configured to receive the first pixel voltage, wherein a cathode of the light emitting diode is configured to receive the second pixel voltage (paragraph 16).  However, the combination of KOYAMA, IWABUCHI and JEE does not expressly disclose wherein the power supply is configured to adjust at least one level of the first pixel voltage and the second pixel voltage such that a voltage difference between the first pixel voltage and the second pixel voltage during the second driving mode is smaller than a voltage difference between the first pixel voltage and the second pixel voltage during the first driving mode.  In a similar field of endeavor, DI SANTO discloses wherein the power supply is configured to adjust at least one level of the first pixel voltage and the second pixel voltage such that a voltage difference between the first pixel voltage and the second pixel voltage during the second driving mode is smaller than a voltage difference between the first pixel voltage and the second pixel voltage during the first driving mode (col. 1, line 63-col. 2, line 14).  Therefore it would have been obvious to a person of ordinary skill in the art to modify KOYAMA, IWABUCHI and JEE to include the teachings of DI SANTO, since DI SANTO states that such a modification would allow pixels to be driven based on change of potential across a pixel.  Furthermore as both inventions are .
Allowable Subject Matter
Claim 4 and dependents are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624